Title: From George Washington to William Stephens Smith, 23 March 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Sir
                            Head Quarters 23d Mar. 1783
                        
                        Your favor of the 21st was delivered to me last Evening.
                        You will please to give Capt. Douglass permission to pass within the Enemy Lines, agreeable to his
                            recommendation from Major Turner. But at the same Time, you will, as from me, declare positively to Capt. Douglass, that the
                            proposed Communication for the Exchange of Marine prisoners, mentioned by him, to be opened by Way of Elizabeth Town, will
                            not, by any means, meet my Consent—and that no other places than those now permitted, will be admitted by me, Vizt Dobbs
                            Ferry & New Bridge.
                        I have no Objection to your proposed Visit to Camp—you will please to use your own Time for the purpose.
                        The sending to Philadelphia, the Money you have on hand, may probably be negociated, with very little
                            Trouble, with the Contractor or the Paymaster—this you will be able to do when you come to Camp. I am with much Regard sir
                            Your most Obedt Servt
                        
                            Go: Washington
                        
                    